EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Obert Chu, registration no. 52744 on 4/22/2021.
The application has been amended as follows: 
In Claims
Cancel claim 12
Cancel claim 13
Cancel claim 14
2	(Currently Amended)	A system for code development and execution, comprising:
a client interface adapted to:
receive user code to be executed; and
receive an indication of a server that will perform the execution; and
a client processor adapted to:
parse the user code to determine one or more data items referred to during the execution;
provide the server with an inquiry for metadata regarding the one or more data items;

determine a logical plan based at least in part on the metadata regarding the one or more data items; 
provide the logical plan to the server to be executed;
receive a second server indication of a second server that will perform a second execution;
receive an error message, a general message, or a status message, wherein the error message comprises a server unavailable message or a version compatibility error message; and
in response to a server unavailable error message: 
indicate server unavailability to a user, automatically switch to a different server; and 
prompt for a manual switch to the different server.

15.	(Currently Amended)	The system of claim 2, wherein the client processor is additionally adapted to, in response to a version compatibility error message: 
determine whether the logical plan can be executed; and 
in response to a determination that the logical plan cannot be executed, indicate the logical plan is not compatible with a server version; and indicate to update the server.



26.	(Currently Amended)	A method for code development and execution, comprising:
receiving user code to be executed;
receiving an indication of a server that will perform the execution;
	parsing, using a processor, the user code to one or more data items referred to during the execution;
providing the server with an inquiry for metadata regarding the one or more data items;
receiving the metadata regarding the one or more data items;
determining a logical plan based at least in part on the metadata regarding the one or more data items; 
providing the logical plan to the server to be executed;
receiving a second server indication of a second server that will perform a second execution;
receiving an error message, a general message, or a status message, wherein the error message comprises a server unavailable message or a version compatibility error message; and
in response to a server unavailable error message: 
indicating server unavailability to a user, automatically switch to a different server; and 
prompting for a manual switch to the different server.


27.	(Currently Amended)	A computer program product for code development and execution, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving user code to be executed;
receiving an indication of a server that will perform the execution;
	parsing the user code to determine one or more data items referred to during the execution;
providing the server with an inquiry for metadata regarding the one or more data items;
receiving the metadata regarding the one or more data items;
determining a logical plan based at least in part on the metadata regarding the one or more data items;
providing the logical plan to the server to be executed;
receiving a second server indication of a second server that will perform a second execution;
receiving an error message, a general message, or a status message, wherein the error message comprises a server unavailable message or a version compatibility error message; and
in response to a server unavailable error message: 
indicating server unavailability to a user, automatically switch to a different server; and 
prompting for a manual switch to the different server.

Allowable Subject Matter
Claims 2-11 and 15-27 (renumbered 1-23) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken alone or in combination doesn’t fairly suggest the claimed invention of for a cluster processing system, the developer develops (e.g., writes, tests, debugs, etc.) the software using a development environment running on the system for cluster processing, compiles the software on the system for cluster processing, and executes the software on the system for cluster processing and receive the metadata regarding the one or more data items, determine a logical plan based at least in part on the metadata regarding the one or more data items, provide the logical plan to the server to be executed; and executed, receive a second server indication of a second server that will perform a second execution. Execution, receive an error message, a general message, or a status message, wherein the error message comprises a server unavailable message or a version compatibility error message and in response to a server unavailable error message, indicate server unavailability to a user, automatically switch to a different server and prompt for a manual switch to the different server. Therefore, it improves development process and further high availability through fault tolerance and resilience, load balancing, performance and scaling capabilities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Relevant Prior Art
The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
USPN 10417099 Yadav et al teaches embodiments are directed to a large-scale data backup system and method.  A backup process accesses a defined policy defining how the virtual machines are to be grouped into a plurality of groups, and groups the plurality of virtual machines into the plurality of groups according to the defined policy with each group containing a number of virtual machines that can be backed up in a single backup operation without causing a system error.  It then takes a snapshot backup of each group of the plurality of groups in a respective data rollover operation, and saves the snapshot backup of each group to a storage media.  The policy may be a user-defined policy or a dynamic system-defined policy, and may be based on characteristics such as total number of virtual machines, system characteristics, and backup system constraints.
USPN 8180747 B2 Marinkovic et al teaches load sharing clusters in which each node is responsible for one or more non-overlapping subset(s) of the cluster namespace and will process only those requests that access file or directory objects in the partitioned namespace that the node controls while redirecting requests designated for other nodes.  A non-overlapping subset may be migrated from a source node to a destination node, for example, for load sharing or hotspot mitigation.  Migration typically 
USPN 8387046 B1 Montague et al teaches a system and method for efficient security protocols in a virtualized datacenter environment are contemplated.  In one embodiment, a system is provided comprising a hypervisor coupled to one or more protected virtual machines (VMs) and a security VM.  Within a private communication channel, a split kernel loader provides an end-to-end communication between a paravirtualized security device driver, or symbiont, and the security VM.  The symbiont monitors kernel-level activities of a corresponding guest OS, and conveys kernel-level metadata to the security VM via the private communication channel.  Therefore, the well-known semantic gap problem is solved.  The security VM is able to read all of the memory of a protected VM, detect locations of memory compromised by a malicious rootkit, and remediate any detected problems.
USPN 9081617 B1 Pendharkar et al teaches various systems and methods for management and provisioning of virtual machines are disclosed.  This invention may be used, e.g., in conjunction with clusters of nodes that are potentially capable of hosting one or more virtual machines.  In one aspect of this invention, the nodes may rank themselves, or be ranked, based on their ability to support a requested virtual machine configuration.  Each of the clusters may also be ranked based on, for example, the aggregate ranks of the nodes within that cluster.  After the nodes and/or clusters have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANIL KHATRI/            Primary Examiner, Art Unit 2191